Case 3:19-cv-00217-HES-PDB Document 21 Filed 08/20/19 Page 1 of 2 PageID 156



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

CHARLOTTE MANUEL,

             Plaintiff,

v.                                                         NO. 3:19-cv-217-J-20PDB

JOHNSON & JOHNSON AND ETHICON, INC.,

             Defendants.


                                       Order

      Under Local Rule 2.02, the plaintiff moves for permission for Luke Hertenstein
to specially appear to represent her in this case, with Robert Price serving as local
counsel, Doc. 20. Based on the information with the motion, the Court grants the
motion; permits Mr. Hertenstein to specially appear to represent the plaintiff in this
case, with Mr. Price serving as local counsel; and directs Mr. Hertenstein to register
with the Court’s electronic case filing (ECF) system by completing the E-Filer
Registration Form.

      Under Local Rule 2.03(b), the plaintiff moves for substitution of counsel, asking
the Court to allow Adam Evans, Esquire, to withdraw and to substitute Mr.
Hertenstein in his place. Doc. 19. Because the motion is unopposed and granting the
motion will not affect case management, the Court grants the motion, Doc. 19;
permits Mr. Evans to withdraw; substitutes Mr. Hertenstein in his place; and
directs the clerk to modify the docket accordingly.

      Ordered in Jacksonville, Florida, on August 20, 2019.
Case 3:19-cv-00217-HES-PDB Document 21 Filed 08/20/19 Page 2 of 2 PageID 157



c:    Counsel of Record




                                     2
